 Case 2:15-cv-07916-AB-GJS Document 98 Filed 12/10/19 Page 1 of 2 Page ID #:1082



 1
 2                                   NOTE: CHANGES MADE BY THE COURT
 3
 4
 5
 6
 7
 8
 9
10
11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14   EMIDIO “MIMI” SOLTYSIK;                   )   CASE NO.: 2:15-cv-7916-AB-GJS
     JENNIFER MCCLELLAN,                       )
15                                             )
                              Plaintiffs,      )
16                                             )   [PROPOSED] ORDER GRANTING
                 v.                            )   JOINT STIPULATION TO STAY
17                                             )   DISCOVERY AND CONTINUE
                                               )   PRETRIAL AND TRIAL DATES
18   ALEX PADILLA, in only his official        )
     capacity as Secretary of State; DEAN      )
19   LOGAN, in only his official capacity as   )
     Registrar-Recorder / County Clerk of      )
20   the County of Los Angeles,                )
                                               )
21                            Defendants.      )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24
25
26
27
28

                                            ORDER
  Case 2:15-cv-07916-AB-GJS Document 98 Filed 12/10/19 Page 2 of 2 Page ID #:1083



 1        Having reviewed the parties’ Stipulation To Stay the Case and Continue Pretrial
 2 and Trial Dates, and for good cause appearing,
 3        IT IS HEREBY ORDERED that:
 4        1.     Discovery is stayed for a period of 90 days, until February 28, 2020.
 5        2.     The current case management deadlines (ECF No. 90) are continued for a
 6 corresponding period of 90 days:
 7                  Event                             Current Date              New Date
 8   Bench Trial                                September 22, 2020, at       January 5, 2021
                                                8:30 a.m.                    at 8:30 a.m.
 9
     Final Pretrial Conference                  September 4, 2020, at        December 4,
10                                              11:00 a.m.                   2020 at 11:00
                                                                             am
11
     Non-Expert Discovery Cut-Off               January 4, 2020              April 3, 2020
12
     Expert Disclosure (Initial)                February 1, 2020             May 1, 2020
13
     Expert Disclosure (Rebuttal)               March 1, 2020                May 30, 2020
14
     Expert Discovery Cut-Off                   March 25, 2020               June 23, 2020
15
     Last Date to Hear Motions                  June 12, 2020                September 4,
16                                                                           2020
17   Deadline to Complete Settlement            June 26, 2020                September 24,
     Conference                                                              2020
18
     Trial Filings (first round)                August 4, 2020               November 2,
19                                                                           2020
20   Trial Filings (second round)               September 4, 2020            December 1,
                                                                             2020
21
22
23        IT IS SO ORDERED.

24
                                          By:
25 DATED: December 10, 2019                              Hon. Andre Birotte Jr.
                                                       United States District Judge
26
27
28
                                               1
                                             ORDER
